--------------------------------------------------------------------------------

 
Exhibit 10.3

 
EXECUTION COPY


FOURTH AMENDMENT AND WAIVER, dated as of May 5, 2006 (“Amendment”), to CREDIT
AND SECURITY AGREEMENT, dated as of June 29, 2004 (as amended from time to time,
the “Credit Agreement”), among INFOTECH USA, INC., a New Jersey corporation, as
borrower (the “Borrower”), INFOTECH USA, INC., a Delaware corporation, and
INFORMATION TECHNOLOGY SERVICES, INC., a New York corporation, as guarantors
(together with the Borrower, the “Obligors”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, acting through its Wells Fargo Business Credit operating division
(the “Lender”). Terms which are capitalized in this Amendment and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement.
 
WHEREAS, the Obligors have requested that the Lender waive as an Event of
Default a violation of one of the financial covenants contained in the Credit
Agreement, and modify certain terms of the Credit Agreement, and the Lender has
agreed to the foregoing request, on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Obligors and the Lender hereby agree as follows:
 
Section One. Amendments. Effective as of the date hereof, upon satisfaction of
the conditions precedent set forth in Section Five hereof, the Credit Agreement
is hereby amended as follows:
 
(a) Section 6.2(b) Minimum Book Net Worth. Section 6.2(b) of the Credit
Agreement is deleted in its entirety and the following substituted in lieu
thereof:
 
“(b) Minimum Book Net Worth. The Obligors will have a Book Net Worth of not less
than: (a) $3,100,000, as of the end of the fiscal quarter ending in December
2004; (b) $3,200,000, as of the end of each subsequent fiscal quarter in fiscal
years 2005 and 2006; and (c) the Adjusted Book Net Worth Amount, as of the end
of each fiscal quarter ending after September 30, 2006.”
 
(b) Section 6.2(c) Minimum Net Income. As of the end of each period set forth
below, the Obligors will have achieved Net Income, on a cumulative quarterly
basis, of not less than the amount set forth below opposite such period:
 

 
“Period
 
Minimum Net
Income
A.
 
fiscal quarter ending in December 2005
 
 
$(200,000) 
 
B.
 
two (2) fiscal quarters ending in March 2006
 
 
$(554,000) 
 
C.
 
three (3) fiscal quarters ending in June 2006
 
 
$(828,000) 
D
 
Four (4) fiscal quarters ending in September 2006
 
 
$(1,045,000) 
 

 

 

--------------------------------------------------------------------------------


As of the end of each fiscal quarter ending after September 30, 2006, the
Obligors will have Net Income on a cumulative quarterly basis of not less than
eighty percent (80%) of the projected cumulative Net Income (or worse than one
hundred percent (100%) of the projected cumulative Net Loss) of the Obligors for
such period, as set forth in the projections for such period delivered to the
Lender. The Obligors’ failure to deliver projections to the Lender pursuant to
Section 6.1(d) that are acceptable to the Lender, in its sole discretion, shall
constitute an Event of Default.”
 
Section Two. Waivers. The Obligors have notified the Lender that the Obligors’
cumulative Net Income for the two fiscal quarters ended in March 2006, is
expected to be worse than $(292,000). The failure of the Obligors to have
cumulative Net Income for the two fiscal quarters ended in March 2006 in an
amount equal to at least $(292,000), in violation of Section 6.2(c) of the
Credit Agreement, constitutes an Event of Default under Section 7.1(b) of the
Credit Agreement. The Event of Default expressly referred to in this paragraph
is herein referred to as the “Designated Default.”
 
Effective as of the date hereof, upon the satisfaction of the conditions
precedent set forth in Section Five hereof, the Lender hereby waives the
Designated Default as an Event of Default. Nothing herein shall constitute a
waiver by the Lender of any other Default or Event of Default, whether or not
the Lender has any knowledge thereof, nor shall anything herein be deemed a
waiver by the Lender of any Default or Event of Default which may occur after
the date of this Amendment.
 
Section Three. Amendment and Waiver Fee. In consideration for the amendments and
waiver provided herein, the Borrower shall pay to the Lender a non-refundable
fee in the amount of $5,000 (the “Amendment Fee”), which fee shall be fully
earned and payable on the date hereof.
 
Section Four. Representations and Warranties. To induce the Lender to enter into
this Amendment, each Obligor warrants and represents to the Lender as follows:
 
(a) all of the representations and warranties contained in the Credit Agreement
and each other Loan Document continue to be true and correct in all material
respects as of the date hereof, as if repeated as of the date hereof, except for
such representations and warranties which, by their terms, are only made as of a
previous date;
 
(b) the execution, delivery and performance of this Amendment by each Obligor is
within its corporate powers, has been duly authorized by all necessary corporate
action on its part, and each Obligor has received all necessary consents and
approvals (if any shall be required) for the execution and delivery of this
Amendment;
 
(c) upon its execution, this Amendment shall constitute the legal, valid and
binding obligation of each Obligor, enforceable against each Obligor in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and (ii) general principles of equity;
 
(d) no Obligor is in default under any indenture, mortgage, deed of trust, or
other material agreement or material instrument to which it is a party or by
which it may be bound. Neither the execution and delivery of this Amendment, nor
the consummation of the transactions herein contemplated, nor compliance with
the provisions hereof will (i) violate any law or regulation
 
2

--------------------------------------------------------------------------------


 
applicable to any Obligor, (ii) cause a violation by any Obligor of any order or
decree of any court or government instrumentality applicable to it,
(iii) conflict with, or result in the breach of, or constitute a default under,
any indenture, mortgage, deed of trust, or other material agreement or material
instrument to which any Obligor is a party or by which it may be bound,
(iv) result in the creation or imposition of any lien, charge, or encumbrance
upon any property of any Obligor, except in favor of the Lender, to secure the
Obligations, or (v) violate any provision of the Constituent Documents of any
Obligor;
 
(e) no Default or Event of default has occurred and is continuing, except for
the Designated Default which has been waived pursuant to Section Two hereof; and
 
(f) since September 30, 2005, no change or event has occurred which has had or
is reasonably likely to have a Material Adverse Effect.
 
Section Five. Conditions Precedent. This Amendment shall become effective upon
the date on which all of the following events shall have occurred; provided,
however, that in the event that all of the following events shall not have
occurred on or before May 10, 2006, then this Amendment shall thereafter be null
and void and cease to be of any force and effect:
 
(a) the Lender shall have received this Amendment, duly executed by each
Obligor;
 
(b) the Lender shall have received the Amendment Fee;
 
(c) the Lender shall have received payment of all fees and disbursements
incurred by the Lender in connection with the preparation, negotiation and
closing of this Amendment and the transactions contemplated to occur hereunder;
and
 
(d) except for the Designated Default which has been waived pursuant to Section
Two hereof, no Default or Event of Default shall have occurred and be
continuing, and no event or development which has had or is reasonably likely to
have a Material Adverse Effect shall have occurred, in each case since the date
of the financial statements referred to above.
 
Section Six. General Provisions.
 
(a) Except as herein expressly amended, the Credit Agreement and all of the
other Loan Documents are ratified and confirmed in all respects and shall remain
in full force and effect in accordance with their respective terms.
 
(b) All references to the Credit Agreement in the Loan Documents shall mean the
Credit Agreement as amended as of the effective date hereof, and as amended
hereby and as hereafter amended, supplemented and modified from time to time.
 
(c) This Amendment embodies the entire agreement between the parties hereto with
respect to the subject matter hereof and supercedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.
 
3

--------------------------------------------------------------------------------


(d) This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to the conflict of laws
principles thereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Obligors and the Lender have signed below to indicate
their agreement with the foregoing and their intent to be bound thereby.
 
 
INFOTECH USA, INC., a New Jersey corporation
       
 
By: /s/ J. Robert Patterson
 
Name: J. Robert Patterson
 
Title: Secretary and Treasurer
       
 
INFOTECH USA, INC., a Delaware corporation
       
 
By: /s/ J. Robert Patterson
 
Name: J. Robert Patterson
 
Title: Chief Financial Officer, Vice President and Treasurer
       
 
INFORMATION TECHNOLOGY SERVICES, INC.
       
 
By: /s/ J. Robert Patterson
 
Name: J. Robert Patterson
 
Title: Chief Financial Officer, Vice President and Treasurer
       
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, 
 
acting through its Wells Fargo Business Credit operation division
       
 
By: /s/ Sal Mutone
 
Name: Sal Mutone
 
Title: Vice President



5

